DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on September 14, 2018, and Drawings filed on September 14, 2018.
2.	Claims 1–20 are pending in this case. Claim 1, 11 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 8, 11, 13, 14, 16, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srivastava et al., Pub. NO.: 2018/0260760A1. 
With regard to claim 1:
(paragraph 15: “As shown by reference number 115, the cloud platform may receive, from the client device, ticket data. For example, the cloud platform may cause a user interface associated with the client device to display information indicating ticket data. The ticket data may include one or more fields for describing an issue associated with a project. In this case, a user may interact with the user interface (e.g., to input information into the one or more fields), which may cause the client device to transmit the ticket data to the cloud platform. In some implementations, the cloud platform may automatically populate a portion of the one or more fields using predictive analytics.”); and at least one processor configured to provide a response operation corresponding to the device usage inquiry by executing the at least one program (paragraph 17: “As shown in FIG. 1B, and by reference number 125, the cloud platform may use the data model to generate a set of recommended resolutions for the ticket data, may use the data model to select a particular resolution, and may implement the particular resolution. The set of recommended resolutions may include automatically generating code, altering code, removing code, allocating computing resources, reallocating computing resources, assigning a developer to resolve an issue associated with a project, and/or the like, and may further include an estimated amount of time to resolve the issue.”), wherein the at least one program comprises instructions for: classifying the device usage inquiry by analyzing the received user input (paragraph 69: “In some implementations, cloud platform 220 may receive input, via a user interface, associated with classifying ticket data, and may utilize the input to train a classification model. In this way, cloud platform 220 may reduce an amount of time to train the classification model and/or improving an accuracy of the classification model relative to performing classification without user input. Additionally, or alternatively, cloud platform 220 may provide an initial classification for display via a user interface, and may receive information associated with modifying or altering the initial classification. For example, cloud platform 220 may receive a ticket identifying an issue, classify the ticket using a machine learning system and based on ticket data (e.g., historical ticket data), provide the classification of the ticket for display via a user interface, detect a user interaction associated with specifying whether to use the classification or another, user-determined classification, may use the classification or the other, user-determined classification, and may store information associated with whether the user interaction indicated to user the classification or the other, user determined-classification. In this way, cloud platform 220 may improve an accuracy of the classification, and may reduce an amount of time to train a classification model. Moreover, based on providing the initial classification, cloud platform 220 reduces an amount of computing resources and/or network traffic relative to a user specifying every classification without assistance from cloud platform 220.”) corresponding to the device usage inquiry (paragraph 66: “As further shown in FIG. 4, process 400 may include determining a classification of the ticket data (block 420). For example, cloud platform 220 may use a ticket data model to classify the ticket data into a ticket type. The ticket type may be based on information included in the ticket data. For example, the ticket type may be based on information indicating an entity (e.g., a user, a group of users, a business, etc.), information indicating an issue associated with a project (e.g., an issue that a company or a user seeks to resolve, an issue relating to a project or an application, etc.), or the like. Cloud platform 220 may use the ticket type to determine a set of recommended resolutions for the ticket data, as discussed further herein.”); extracting operation scenario information corresponding to a result of the classifying the device usage inquiry (paragraph 71 and 72: “As further shown in FIG. 4, process 400 may include determining a set of recommended resolutions, for the issue associated with the project, based on the classification of the ticket data (block 430). For example, cloud platform 220 may use the ticket data model to determine a set of recommended resolutions for the ticket data. The recommended resolutions may indicate one or more actions for resolving the issue, and may include automatically generating code, altering code, removing code, allocating computing resources, reallocating computing resources, assigning a developer to resolve an issue associated with a project, and/or the like. In some implementations, cloud platform 220 may determine a set of recommended resolutions based on a subset of historical ticket data. For example, assume cloud platform 220 uses the ticket data model, the cognitive computing engine, or the like, to determine the ticket type of the ticket data. In this case, cloud platform 220 may process the subset of historical ticket data that is associated with the ticket type to determine the set of recommended resolutions. For example, cloud platform 220 may process the subset of historical ticket data to determine the particular resolutions associated with the subset of historical ticket data, and cloud platform 220 may analyze the particular resolutions associated with the subset of historical ticket data to determine the set of recommended resolutions. By determining the set of recommended resolutions based on the subset of historical ticket data, cloud platform 220 conserves processing resources relative to determining recommended resolutions by processing all historical ticket data”); and executing detailed response operations of the device based on the operation scenario information (paragraph 80: “As further shown in FIG. 4, process 400 may include implementing a particular resolution, for the issue associated with the project, based on determining the set of recommended resolutions (block 440). For example, cloud platform 220 may implement a particular resolution by performing one or more actions to resolve the issue associated with the project. In some implementations, cloud platform 220 may automatically implement the particular resolution. For example, cloud platform 220 may automatically implement the particular resolution for a project that is internal to cloud platform 220, may automatically implement the particular resolution for a project that is external to cloud platform 220 (e.g., by accessing one or more APIs to gain permission to implement the particular resolution to the project that is external to cloud platform 220), may automatically provide instructions to another device to implement the particular resolution, or the like..”), wherein the classifying comprises classifying the device usage inquiry by inputting the user input of the device usage inquiry to a learning model that is pre-generated (paragraph 69: “In some implementations, cloud platform 220 may receive input, via a user interface, associated with classifying ticket data, and may utilize the input to train a classification model. In this way, cloud platform 220 may reduce an amount of time to train the classification model and/or improving an accuracy of the classification model relative to performing classification without user input. Additionally, or alternatively, cloud platform 220 may provide an initial classification for display via a user interface, and may receive information associated with modifying or altering the initial classification. For example, cloud platform 220 may receive a ticket identifying an issue, classify the ticket using a machine learning system and based on ticket data (e.g., historical ticket data), provide the classification of the ticket for display via a user interface, detect a user interaction associated with specifying whether to use the classification or another, user-determined classification, may use the classification or the other, user-determined classification, and may store information associated with whether the user interaction indicated to user the classification or the other, user determined-classification. In this way, cloud platform 220 may improve an accuracy of the classification, and may reduce an amount of time to train a classification model. Moreover, based on providing the initial classification, cloud platform 220 reduces an amount of computing resources and/or network traffic relative to a user specifying every classification without assistance from cloud platform 220.”)

With regard to claims 3 and 13:
(paragraph 80: “As further shown in FIG. 4, process 400 may include implementing a particular resolution, for the issue associated with the project, based on determining the set of recommended resolutions (block 440). For example, cloud platform 220 may implement a particular resolution by performing one or more actions to resolve the issue associated with the project. In some implementations, cloud platform 220 may automatically implement the particular resolution. For example, cloud platform 220 may automatically implement the particular resolution for a project that is internal to cloud platform 220, may automatically implement the particular resolution for a project that is external to cloud platform 220 (e.g., by accessing one or more APIs to gain permission to implement the particular resolution to the project that is external to cloud platform 220), may automatically provide instructions to another device to implement the particular resolution, or the like..”),

With regard to claims 4 and 14:
Srivastava discloses the device of claim 3, wherein the device usage inquiry is classified into a category related to trouble occurring in the device (paragraph 38: “Automatic ticket classification module 270 operates on one or more computing resources and is associated with automatically classifying ticket data. For example, automatic ticket classification module 270 may automatically classify ticket data received from client device 210 by comparing the ticket data and historical ticket data stored by ticket data archive 260, and by classifying the ticket data into a ticket type based on the comparison. In some implementations, automatic ticket classification module 270 may apply a text similarity technique, a natural language processing technique, a sentiment analysis technique, or the like, to automatically classify the ticket data. In some cases, automatic ticket classification module 270 may obtain a subset of the historical ticket data, and may use the subset of the historical ticket data to automatically classify the ticket data received from client device 210.”), wherein the extracted operation scenario information comprises detailed response operations for trouble shooting of the device, wherein the executing of the detailed response operations of the device comprises: determining a recommendation operation for the trouble shooting of the device (paragraph 80: “As further shown in FIG. 4, process 400 may include implementing a particular resolution, for the issue associated with the project, based on determining the set of recommended resolutions (block 440). For example, cloud platform 220 may implement a particular resolution by performing one or more actions to resolve the issue associated with the project. In some implementations, cloud platform 220 may automatically implement the particular resolution. For example, cloud platform 220 may automatically implement the particular resolution for a project that is internal to cloud platform 220, may automatically implement the particular resolution for a project that is external to cloud platform 220 (e.g., by accessing one or more APIs to gain permission to implement the particular resolution to the project that is external to cloud platform 220), may automatically provide instructions to another device to implement the particular resolution, or the like.”); and outputting a suggestion message for suggesting the determined recommendation operation (paragraph 81: “In some implementations, cloud platform 220 may obtain approval to implement the particular resolution. For example, cloud platform 220 may provide the particular resolution for display via a user interface, and may detect a user interface interaction associated with approving the particular resolution. Based on detecting the user interface interaction, cloud platform 220 may implement the particular resolution. In this way, cloud platform 220 reduces a likelihood of inadvertent harm to one or more critical systems resulting from implementing the resolution without oversight.”). 


With regard to claim 6 and 16:
Srivastava discloses The device of claim 3, wherein the device usage inquiry is classified into a category related to trouble occurring in the device, wherein the extracted operation scenario information comprises detailed response operations for trouble shooting of the device (Srivastava paragraph 38: “Automatic ticket classification module 270 operates on one or more computing resources and is associated with automatically classifying ticket data. For example, automatic ticket classification module 270 may automatically classify ticket data received from client device 210 by comparing the ticket data and historical ticket data stored by ticket data archive 260, and by classifying the ticket data into a ticket type based on the comparison. In some implementations, automatic ticket classification module 270 may apply a text similarity technique, a natural language processing technique, a sentiment analysis technique, or the like, to automatically classify the ticket data. In some cases, automatic ticket classification module 270 may obtain a subset of the historical ticket data, and may use the subset of the historical ticket data to automatically classify the ticket data received from client device 210.”),, wherein the executing of the detailed response operations of the device comprises: determining a recommendation operation for the trouble shooting of the device (Srivastava paragraph 71 and 72: “As further shown in FIG. 4, process 400 may include determining a set of recommended resolutions, for the issue associated with the project, based on the classification of the ticket data (block 430). For example, cloud platform 220 may use the ticket data model to determine a set of recommended resolutions for the ticket data. The recommended resolutions may indicate one or more actions for resolving the issue, and may include automatically generating code, altering code, removing code, allocating computing resources, reallocating computing resources, assigning a developer to resolve an issue associated with a project, and/or the like. In some implementations, cloud platform 220 may determine a set of recommended resolutions based on a subset of historical ticket data. For example, assume cloud platform 220 uses the ticket data model, the cognitive computing engine, or the like, to determine the ticket type of the ticket data. In this case, cloud platform 220 may process the subset of historical ticket data that is associated with the ticket type to determine the set of recommended resolutions. For example, cloud platform 220 may process the subset of historical ticket data to determine the particular resolutions associated with the subset of historical ticket data, and cloud platform 220 may analyze the particular resolutions associated with the subset of historical ticket data to determine the set of recommended resolutions. By determining the set of recommended resolutions based on the subset of historical ticket data, cloud platform 220 conserves processing resources relative to determining recommended resolutions by processing all historical ticket data”); and executing the determined recommendation operation irrespective of whether a user input for executing the determined recommendation operation is received. (paragraph 80: “As further shown in FIG. 4, process 400 may include implementing a particular resolution, for the issue associated with the project, based on determining the set of recommended resolutions (block 440). For example, cloud platform 220 may implement a particular resolution by performing one or more actions to resolve the issue associated with the project. In some implementations, cloud platform 220 may automatically implement the particular resolution. For example, cloud platform 220 may automatically implement the particular resolution for a project that is internal to cloud platform 220, may automatically implement the particular resolution for a project that is external to cloud platform 220 (e.g., by accessing one or more APIs to gain permission to implement the particular resolution to the project that is external to cloud platform 220), may automatically provide instructions to another device to implement the particular resolution, or the like.”);

With regard to claim 8 and 18:
Srivastava discloses the device of claim 3, wherein the device usage inquiry is classified into a category related to trouble occurring in the device (paragraph 38: “Automatic ticket classification module 270 operates on one or more computing resources and is associated with automatically classifying ticket data. For example, automatic ticket classification module 270 may automatically classify ticket data received from client device 210 by comparing the ticket data and historical ticket data stored by ticket data archive 260, and by classifying the ticket data into a ticket type based on the comparison. In some implementations, automatic ticket classification module 270 may apply a text similarity technique, a natural language processing technique, a sentiment analysis technique, or the like, to automatically classify the ticket data. In some cases, automatic ticket classification module 270 may obtain a subset of the historical ticket data, and may use the subset of the historical ticket data to automatically classify the ticket data received from client device 210.”),  wherein the extracted operation scenario information comprises detailed response operations for trouble shooting of the device (Srivastava paragraph 71 and 72: “As further shown in FIG. 4, process 400 may include determining a set of recommended resolutions, for the issue associated with the project, based on the classification of the ticket data (block 430). For example, cloud platform 220 may use the ticket data model to determine a set of recommended resolutions for the ticket data. The recommended resolutions may indicate one or more actions for resolving the issue, and may include automatically generating code, altering code, removing code, allocating computing resources, reallocating computing resources, assigning a developer to resolve an issue associated with a project, and/or the like. In some implementations, cloud platform 220 may determine a set of recommended resolutions based on a subset of historical ticket data. For example, assume cloud platform 220 uses the ticket data model, the cognitive computing engine, or the like, to determine the ticket type of the ticket data. In this case, cloud platform 220 may process the subset of historical ticket data that is associated with the ticket type to determine the set of recommended resolutions. For example, cloud platform 220 may process the subset of historical ticket data to determine the particular resolutions associated with the subset of historical ticket data, and cloud platform 220 may analyze the particular resolutions associated with the subset of historical ticket data to determine the set of recommended resolutions. By determining the set of recommended resolutions based on the subset of historical ticket data, cloud platform 220 conserves processing resources relative to determining recommended resolutions by processing all historical ticket data”), wherein the executing of the detailed response operations of the device comprises: determining a recommendation operation for the trouble shooting of the device(paragraph 80: “As further shown in FIG. 4, process 400 may include implementing a particular resolution, for the issue associated with the project, based on determining the set of recommended resolutions (block 440). For example, cloud platform 220 may implement a particular resolution by performing one or more actions to resolve the issue associated with the project. In some implementations, cloud platform 220 may automatically implement the particular resolution. For example, cloud platform 220 may automatically implement the particular resolution for a project that is internal to cloud platform 220, may automatically implement the particular resolution for a project that is external to cloud platform 220 (e.g., by accessing one or more APIs to gain permission to implement the particular resolution to the project that is external to cloud platform 220), may automatically provide instructions to another device to implement the particular resolution, or the like.”); ; and outputting an operation guide of the device for receiving a user input to execute the determined recommendation operation (paragraph 81: “In some implementations, cloud platform 220 may obtain approval to implement the particular resolution. For example, cloud platform 220 may provide the particular resolution for display via a user interface, and may detect a user interface interaction associated with approving the particular resolution. Based on detecting the user interface interaction, cloud platform 220 may implement the particular resolution. In this way, cloud platform 220 reduces a likelihood of inadvertent harm to one or more critical systems resulting from implementing the resolution without oversight..”).

Claim 11 is rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in view of Tao, Pub. NO.: 20180060225A1. 
With regard to claim 2 and 12:
Srivastava does not disclose the device of claim 1, wherein the extracting of the operation scenario information comprises: extracting specification information of the device and extracting state information of the device; and extracting the operation scenario information based on the extracted specification information of the device and the extracted state information of the device. 
However Tao discloses The device of claim 1, wherein the extracting of the operation scenario information comprises: extracting specification information of the device and extracting state information of the device (paragraph 80: “Then, at 404, the error chain matching program 108A, 108B (FIG. 1) may collect diagnostic data from users 310 (FIG. 3) and client computing systems 102 and software programs 114 (FIG. 1). As previously described at step 402, the error chain matching program 108A, 108B (FIG. 1) may receive error symptom matching requests based on new software problems that are associated with client computing systems. Specifically, and as previously described, the received error symptom matching request may include diagnostic data such as the type, location, time and frequency of the new software problems, as well as the error message the user 310 (FIG. 3) received and the changes the user made to the client computing system before the new software problem occurred. Additionally, the error chain matching program 108A, 108B (FIG. 1) may collect, based on user input and/or based on information provided from the client computing systems affected by the new software problem, diagnostic data that may include system and product versions associated with the client computing systems, configuration and deployment information, log and trace files, system dump files, and system event information. Furthermore, and as previously described in FIG. 3, the error chain matching program 108A, 108B (FIG. 1) may use the error pattern data extraction tool 330 (FIG. 3) to retrieve from the component location and dependency database 340 (FIG. 3) the identity and location of the components in the client computing systems that are associated with the new software problems. Then, according to one embodiment, the error pattern data extraction tool 330 (FIG. 3) may forward the diagnostic data to the error pattern matching engine 332 (FIG. 3) when the collection is completed.”); and extracting the operation scenario information based on the extracted specification information of the device and the extracted state information of the device (paragraph 89: “Next, at 414, the error chain matching program 108A, 108B (FIG. 1) may identify and present a list of ranked application resolutions based on the ranked matching stored/known error patterns. As previously described at step 412, the error chain matching program 108A, 108B (FIG. 1) may rank the matching stored/known error patterns by using the PSD to score the stored/known error chains. Thereafter, the error chain matching program 108A, 108B (FIG. 1) may identify application resolutions that are associated with the ranked matching stored/known error patterns, and present the ranked matching stored/known error patterns and a list of the application resolutions in ranking order based on the ranked matching stored/known error patterns that are associated with the application resolutions. For example, and as continued from the previous example, the error chain matching program 108A, 108B (FIG. 1) may rank the stored/known error chain (b) higher than the stored/known error chain (a). Therefore, the error chain matching program 108A, 108B (FIG. 1) may identify and present an application resolution associated with the stored/known error chain(b) higher on the list than an application resolution associated with the stored/known error chain(a). Furthermore, according to one embodiment, and as previously described in FIG. 3, the error chain matching program 108A, 108B (FIG. 1) may use the error pattern matching engine 332 to present a similarity confidence level for each ranked matching stored/known error patterns, whereby the similarity confidence level may be used to indicate the level of similarity between the identified and generated error patterns and the matched stored/known error patterns.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Tao to Srivastava so the solution is based the specification information of the device and extracting state information of the device for more accurate diagnostic and solution that fits the user’s device and operation condition. 

Claims 5, 7, 9, 15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in view of Watanabe Pub. No.: 2020/0320989A1. 
With regard to claim 5 and 15:
Srivastava does not disclose the aspect of outputting a confirmation message for checking whether the trouble occurring in the device has been solved by executing the recommendation operation; receiving a user input with respect to the confirmation message when the user input with respect to the confirmation message is received, determining an additional recommendation operation for trouble shooting; and outputting an additional suggestion message for suggesting the determined additional recommendation operation
However Watanabe discloses the aspect of outputting a confirmation message for checking whether the trouble occurring in the device has been solved by executing the recommendation operation; receiving a user input with respect to the confirmation message when the user input with respect to the confirmation message is received, determining an additional recommendation operation for trouble shooting; and outputting an additional suggestion message for suggesting the determined additional recommendation operation (fig. 10, paragraph 145 to 147: “Referring to FIG. 10, first, the user performs a user input U1 "Not able to be connected to service A" as the inquiry information. Herein, the information processing server 20 may acquire the answer information based on the user input U1, and generate the response information based on the answer information. The information processing terminal 10 receives the above-generated response information and performs a system output S1 "Connect after turning off power of the device". It is noted that, in this case, the information processing terminal 10 may perform the system output S1 including image information F1 on the basis of the information received from the information processing server 20. In a case of the example, the image information indicating, for example, a place of the power of the device may be used for the image information F1. Further, as illustrated in FIG. 10, the information processing terminal 10 can perform a system output S2 for promoting feedback of the user on the basis of the response information received from the information processing server 20. In a case of the example illustrated in FIG. 10, the user performs a user input U2 "Not connected yet" as feedback information to the system output S2. In this case, the information processing server 20 may acquire or select new answer information on the basis of the user input U2, generate the response information based on the answer information. In a case of the example, the information processing terminal 10 receives the response information generated on the basis of the user input U2, and performs a system output S3 "Log out from device". Further, the information processing terminal 10 may perform a system output S4 having intention similar to the system output S2. ”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Watanabe to Srivastava since both arts are about system response to user problems with devices wherein Watanabe would help with additional help when the issue is not resolved with the first solution so additional help can be provided until the issue is resolved. 

With regard to claim 7 and 17:
Watanabe fig. 10, paragraph 145 to 147: “Referring to FIG. 10, first, the user performs a user input U1 "Not able to be connected to service A" as the inquiry information. Herein, the information processing server 20 may acquire the answer information based on the user input U1, and generate the response information based on the answer information. The information processing terminal 10 receives the above-generated response information and performs a system output S1 "Connect after turning off power of the device". It is noted that, in this case, the information processing terminal 10 may perform the system output S1 including image information F1 on the basis of the information received from the information processing server 20. In a case of the example, the image information indicating, for example, a place of the power of the device may be used for the image information F1. Further, as illustrated in FIG. 10, the information processing terminal 10 can perform a system output S2 for promoting feedback of the user on the basis of the response information received from the information processing server 20. In a case of the example illustrated in FIG. 10, the user performs a user input U2 "Not connected yet" as feedback information to the system output S2. In this case, the information processing server 20 may acquire or select new answer information on the basis of the user input U2, generate the response information based on the answer information. In a case of the example, the information processing terminal 10 receives the response information generated on the basis of the user input U2, and performs a system output S3 "Log out from device". Further, the information processing terminal 10 may perform a system output S4 having intention similar to the system output S2. 
”). 

With regard to claims 9 and 19:
Srivastava and Watanabe disclose The device of claim 8, wherein the executing of the detailed response operations of the device comprises: outputting a confirmation message for checking whether the trouble occurring in the device has been solved by executing the recommendation operation; receiving a user input with respect to the confirmation message; when the user input with respect to the confirmation message is received, determining an additional recommendation operation for trouble shooting; and outputting an additional operation guide of the device for receiving a user input to execute the determined additional recommendation operation (Watanabe fig. 10, paragraph 145 to 147: “Referring to FIG. 10, first, the user performs a user input U1 "Not able to be connected to service A" as the inquiry information. Herein, the information processing server 20 may acquire the answer information based on the user input U1, and generate the response information based on the answer information. The information processing terminal 10 receives the above-generated response information and performs a system output S1 "Connect after turning off power of the device". It is noted that, in this case, the information processing terminal 10 may perform the system output S1 including image information F1 on the basis of the information received from the information processing server 20. In a case of the example, the image information indicating, for example, a place of the power of the device may be used for the image information F1. Further, as illustrated in FIG. 10, the information processing terminal 10 can perform a system output S2 for promoting feedback of the user on the basis of the response information received from the information processing server 20. In a case of the example illustrated in FIG. 10, the user performs a user input U2 "Not connected yet" as feedback information to the system output S2. In this case, the information processing server 20 may acquire or select new answer information on the basis of the user input U2, generate the response information based on the answer information. In a case of the example, the information processing terminal 10 receives the response information generated on the basis of the user input U2, and performs a system output S3 "Log out from device". Further, the information processing terminal 10 may perform a system output S4 having intention similar to the system output S2. ”).. 


Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in view of Watanabe, and further in view of Tao. 


Srivastava discloses the device of claim 3, wherein the device usage inquiry is classified into a category related to trouble occurring in the device (Srivastava paragraph 38: “Automatic ticket classification module 270 operates on one or more computing resources and is associated with automatically classifying ticket data. For example, automatic ticket classification module 270 may automatically classify ticket data received from client device 210 by comparing the ticket data and historical ticket data stored by ticket data archive 260, and by classifying the ticket data into a ticket type based on the comparison. In some implementations, automatic ticket classification module 270 may apply a text similarity technique, a natural language processing technique, a sentiment analysis technique, or the like, to automatically classify the ticket data. In some cases, automatic ticket classification module 270 may obtain a subset of the historical ticket data, and may use the subset of the historical ticket data to automatically classify the ticket data received from client device 210.”) 
Srivastava does not disclose the aspect wherein the executing of the detailed response operations of the device comprises: outputting a confirmation message for checking whether the trouble occurring in the device has been solved by the executing the detailed response operations of the device; receiving a user input with respect to the confirmation message. 
However Watanabe discloses the aspect wherein the executing of the detailed response operations of the device comprises: outputting a confirmation message for checking whether the trouble occurring in the device has been solved by the executing fig. 10, paragraph 145 to 147: “Referring to FIG. 10, first, the user performs a user input U1 "Not able to be connected to service A" as the inquiry information. Herein, the information processing server 20 may acquire the answer information based on the user input U1, and generate the response information based on the answer information. The information processing terminal 10 receives the above-generated response information and performs a system output S1 "Connect after turning off power of the device". It is noted that, in this case, the information processing terminal 10 may perform the system output S1 including image information F1 on the basis of the information received from the information processing server 20. In a case of the example, the image information indicating, for example, a place of the power of the device may be used for the image information F1. Further, as illustrated in FIG. 10, the information processing terminal 10 can perform a system output S2 for promoting feedback of the user on the basis of the response information received from the information processing server 20. In a case of the example illustrated in FIG. 10, the user performs a user input U2 "Not connected yet" as feedback information to the system output S2. In this case, the information processing server 20 may acquire or select new answer information on the basis of the user input U2, generate the response information based on the answer information. In a case of the example, the information processing terminal 10 receives the response information generated on the basis of the user input U2, and performs a system output S3 "Log out from device". Further, the information processing terminal 10 may perform a system output S4 having intention similar to the system output S2. ”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Watanabe to Srivastava since both arts are about system response to user problems with devices wherein Watanabe would help with additional help when the issue  is not resolved with the first solution so additional help can be provided until the issue is resolved.
Srivastava and Watanabe do not disclose the aspect of re-classifying the device usage inquiry based on the user input with respect to the confirmation message; re-extracting the operation scenario information corresponding to a result of the re-classifying the device usage inquiry; and executing the detailed response operations of the device based on the re-extracted operation scenario information
However Tao discloses the aspect of re-classifying the device usage inquiry based on the user input with respect to the confirmation message; re-extracting the operation scenario information corresponding to a result of the re-classifying the device usage inquiry (paragraph 93 and 94: “At 445, in response to the executed application resolution not resolving the new software problem at step 435, the error chain matching program 108A, 108B (FIG. 1) may determine whether additional error chains may be identified and generated using the heuristic method. Specifically, the error chain matching program 108A, 108B (FIG. 1) may query users 310 (FIG. 3), for example, using a dialogue box, to enable users to select identifying and generating additional error chains using the heuristic method. As such, at 450, in response to the determination that the user selected identifying and generating additional error chains using the heuristic method at step 445, the error chain matching program 108A, 108B (FIG. 1) may use the heuristic method to identify and generate additional error chains. Specifically, and as previously described in FIG. 2B, by using the heuristic method, the error chain matching program 108A, 108B (FIG. 1) may generate different combinations of the identified errors, and/or identify related errors based on the collected diagnostic data, to generate the error chains. Thereafter, the error chain matching program 108A, 108B (FIG. 1) may return to step 410 in FIG. 4A as indicated by the letter "B" in FIGS. 4A and 4B.”).; and executing the detailed response operations of the device based on the re-extracted operation scenario information (paragraph 90: “Then, at 416, the error chain matching program 108A, 108B (FIG. 1) may execute at least one application resolution associated with the list of ranked application resolutions based on user selection. As previously described at step 414, the error chain matching program 108A, 108B (FIG. 1) may identify application resolutions that are associated with the ranked matching stored/known error patterns, and present the ranked matching stored/known error patterns and a list of the application resolutions in ranking order based on the ranked matching stored/known error patterns that are associated with the application resolutions. Thereafter, the error chain matching program 108A, 108B (FIG. 1) may enable users to select or implement at least one of the application resolutions to resolve the new software problem associated with the received error symptom matching request.”).  It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Tao to Srivastava and Watanabe since both arts are about 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barker et al, Patent No.: 10885025, Managing answers in a question-answering environment is disclosed. Managing answers in the question-answering environment can include sorting, based on a set of answer categories for a subject matter, a first set of answers into a first answer category and a second set of answers into a second answer category. Managing answers in the question-answering environment can include determining, using the subject matter, a first category sequence including the first answer category and the second answer category, and establishing, based on the first category sequence, a first answer sequence established from a portion of the first set of answers from the first answer category and a portion of the second set of answers from the second answer category.

Kushnir, Pub. No.: 2015/0278823: A capability for classifying a device problem of a customer premises device of a customer is presented. The capability for classifying a device problem of a customer premises device of a customer may include receiving customer trouble ticket information of a trouble ticket associated with a customer, .	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DI XIAO/Primary Examiner, Art Unit 2179